—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about July 12, 2000, which denied plaintiffs’ motion to strike defendants’ answers pursuant to CPLR 3126 (3) for failure to comply with discovery orders and requests, unanimously affirmed, with costs.
The motion court did not misapprehend the nature of plaintiffs’ motion, but rather, specifically and accurately noted that it was one to strike the answers pursuant to CPLR 3126 (3). The motion was properly denied, since, four days before bringing the motion, plaintiffs had certified in a note of issue that there was no outstanding discovery, and the day before making the motion had failed to alert the court during a conference that the circumstances were otherwise than as represented in the note of issue. Concur — Nardelli, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.